DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending in this application and have been examined on the merits.
Information Disclosure Statement
Both information disclosure statements filed 08/23/2019 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein that has been crossed-out has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air treatment member comprises a cyclone having an axis of rotation and the axis of rotation is parallel to the rigid wand(Claim 5, lines 2-3 and Claim 16, lines 2-3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Objections
Claims 1, 6, 8, 10 12, 13, and 17 are objected to because of the following informalities: 
“an downstream” (Claim 1, line 14 should be “a downstream” for clarity.
“the air inlet passage has an inlet passage axis intersects” (Claim 6, line 2 and Claim 17, line 2) should be “the inlet passage has an inlet passage axis that intersects” for clarity and to be consistent with previous recitation of this part.
the term “accessory tool mounting” (Claim 8, line 11 and Claim 12, line 12) should be “accessory tool mount” to be consistent with previous recitation of this part (see Claim 1, line 20 and Claim 11 line 10) .  
“an upright storage position” (Claim 8, line 4 and Claim 12, line 4) should be “the upright storage position” for clarity since this was previously recited.
“a lower end” should be “the lower end” (Claim 10, line 27) for clarity since this was previously recited.
“an rigid” (Claim 10, line 3) should be “a rigid” for clarity. 
Proper claim format dictates that claims begin with a capital letter and end with a period. See MPEP § 608.01(m). In this case, Claim 12 is missing a period at the end. 
“the upstream end” (Claim 13, line 2) should be “an upstream end” for clarity since this was not previously recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “comprises a cyclone having an axis of rotation and the axis of rotation is parallel 5to the rigid wand” (Claim 5, line 4-5 and Claim 16, line 2-3) is unclear as recited because it appears the axis of rotation as claimed is perpendicular to the wand as opposed to parallel (see 184 that appears to be perpendicular to axis 408 which is shared with rigid wand 132 in Fig. 4 and 14b) However, it is unclear whether or not the Applicant intends to be referring to a different embodiment, a different axis, a different relationship between parts, or some other feature(s) or 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (US Patent Publication No. US20120030898A1) in view of Conrad (Us Patent Publication No. US20100175217A1).
Regarding Claim 10, Crouch teaches a surface cleaning apparatus (Figure 6) having an upper end and a lower end (Ann. Fig. A), the surface cleaning apparatus comprising:

    PNG
    media_image1.png
    764
    428
    media_image1.png
    Greyscale

Annotated figure A, zoomed in Figure 1 of Conrad.

A hand vacuum cleaner (10) having a handle (16) and a hand vacuum cleaner air flow path (44) extending from a hand vacuum cleaner air inlet (46) to a hand vacuum cleaner clean air outlet (36), wherein an air treatment member (38) and a suction motor (24) are provided in the hand vacuum cleaner air flow path (defined by 44), the handle having a handgrip (16) portion extending upwardly when the surface cleaning apparatus is disposed on a horizontal surface with the upper end above a lower end (shown in figure 6); 

A rigid wand extending (112) from the surface cleaning head air outlet (114) to the hand vacuum cleaner air inlet (44) whereby, when the hand vacuum cleaner (10) is mounted (Shown in Fig 6) to the rigid wand (112) and the rigid wand is mounted (Shown in Fig 6) to the surface cleaning head (102), the handle is drivingly connected to the surface cleaning head (Shown in Fig 6);
Crouch does not teach an accessory tool removably mounted to the rigid wand.
However Conrad does teach an accessory tool (112) removably mounted to the rigid wand. 
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to modify Crouch’s teaching of a rigid wand to incorporate the teachings of Conrad’s rigid wand including an accessory tool in order since doing so would provide an axillary cleaning tool for different cleaning applications.
Regarding claim 11, Crouch as modified teaches all elements of claim 10 and in addition teaches wherein the accessory tool is removably mounted to an accessory tool mount (Conrad, 113) that is provided on the rigid wand (Crouch 112) (Paragraph 0076 of Conrad “includes a bracket 113, as exemplified in FIGS. 1-5, which supports an auxiliary, or accessory or supplemental cleaning tool 112. In the example shown, the bracket 113 is configured to hold a single auxiliary cleaning tool 112, but in other examples the bracket 113 may be configured to hold more than one auxiliary cleaning tool 112”).
. 


    PNG
    media_image2.png
    760
    289
    media_image2.png
    Greyscale

Figure 1 of Conrad

    PNG
    media_image3.png
    773
    637
    media_image3.png
    Greyscale

Annotated figure B, zoomed in Figure 1 of Conrad.


Claims 1, 2, 4, 7-9, 13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (US Patent Publication No. US20120030898A1) in view of Conrad (US Patent Publication No. US20100175217A1) as applied to claim 10, and further in view of Kisela et al (US Patent Publication No. US20040139572A1)
Regarding claim 1, Crouch teaches a surface cleaning apparatus (Figure 6) having an upper end and a lower end (see Ann. Fig. A), the surface cleaning apparatus comprising;
A hand vacuum cleaner (10) having a handle (16) and a hand vacuum cleaner air flow path (air flow path defined by 44) extending from (as shown in Fig. 6) a hand vacuum cleaner air inlet (46) to a hand vacuum cleaner clean air outlet (36), wherein an air treatment member (38) and a suction motor (24) are provided in (as shown in Figure 2) the hand vacuum cleaner air flow 
A surface cleaning head (Nozzle wand assembly 102) having a dirty air inlet (104) and a surface cleaning head air outlet (114);
an rigid wand (112) having an downstream end (118) mounted to (See figure 6) the surface cleaning head air outlet (Suction inlet 114) and an upstream end removably connectable (See figure 6) to the hand vacuum cleaner air inlet (46) whereby, when the hand vacuum cleaner (10) is mounted (see figure 6) to the rigid wand (112) and the rigid wand is mounted to (see figure 6) the surface cleaning head (102) the handle is drivingly connected to the surface cleaning head (shown in Figure 6); 
Crouch teaches the claimed invention, but fails to teach an accessory tool mount removably mountable on the rigid wand wherein at least one accessory tool is removably mounted to the accessory tool mount. 
However Conrad does teach an accessory tool mount (113) on a similar configuration (i.e., the rigid wand) wherein at least one accessory tool (112) is removably mounted to the accessory tool mount (113).
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to modify Crouch’s teaching of a rigid wand to incorporate the teachings of Conrad’s rigid wand including an accessory tool mount and accessory tool since doing so would provide an auxiliary tool for different cleaning applications and allow for a convenient way to support and hold the auxiliary tool for a vacuum cleaner (Paragraph 0076 of Conrad “includes a bracket 113, as exemplified in FIGS. 1-5, which supports an auxiliary, or 
Conrad as modified does not teach an accessory tool mount that is removably mounted on the rigid wand. However Kisela et al teaches an accessory tool mount (290 of Kisela) that is removably mounted (Paragraph 0088 of Kisela “… tool can be removably mounted to the handle assembly…”) on the rigid wand.
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to further modify Crouch’s teaching of the rigid wand and tool mount to incorporate the teaching of Kisela et al’s removable tool mount since doing so is known in the art and would allow for positioning of the mount along different locations of the wand in accordance with individual preferences of a user. 
Regarding claim 2, Crouch as modified teaches all of the elements of claim 1, and additionally teaches wherein the hand vacuum cleaner has an electrical connector (45 of Crouch) and the upstream end of the rigid wand (116 of Crouch) is concurrently connectable in air flow communication (via 116 and 46; see connection in Fig. 6 and Paragraph 0032 of Crouch “From there, the air stream, with entrained dirt and debris, is drawn through the suction passageway 116 in the extension wand 112 and then through the suction conduit 46 of the vacuum cleaner 10”) with the hand vacuum cleaner air inlet (46 of Crouch) and electrically connected to (see Para [0029] and [0030] of Crouch “The male mechanical connector 44 also includes an electric terminal 45 that is aligned and engages the electrical terminal 124 of connector 122”) the electrical connector of the hand vacuum cleaner (122 of crouch)

Regarding claim 7, Crouch as modified teaches all of the elements of claim 1, and additionally teaches wherein the handle is provided at a rear end of the hand vacuum cleaner (16 of crouch).
Regarding claim 8, Crouch as modified teaches all of the elements of claim 1, and additionally teaches wherein the accessory tool mounting (113 of Conrad) has a first mounting portion that extends upwardly when the rigid wand is in an upright storage position and a second mounting portion that extends downwardly when the rigid wand is in an upright storage position. (See Ann. Fig 2).
Regarding claim 9, Crouch as modified teaches all of the elements of claim 1, and additionally teaches wherein, when the hand vacuum cleaner (10) is mounted to the rigid wand (112) (Paragraph 0030 of Crouch “The male mechanical connector 44 (of the hand vacuum cleaner) also includes an electric terminal 45 that is aligned with and engages the electric terminal 124 of the connector 122 (of the rigid wand)”) and the rigid wand (112) is mounted to the surface cleaning head (Paragraph 0029 of Crouch “A combined mechanical and electrical connector 118 connects one end of the wand 112 to a cooperating mechanical and electrical connector 120 carried by the nozzle assembly 102.”), the handle is steeringly connected to the surface cleaning head. (Shown in Fig 6 of Crouch).

Regarding claim 15, Crouch as modified teaches all elements of claim 10 and in addition teaches wherein the surface cleaning head (102) is electrically connected to the hand vacuum cleaner by the rigid wand (122 Crouch). (Paragraph 0029 of crouch "A combined mechanical and electrical connector 118 connects one end of the wand 112 to a cooperating mechanical and electrical connector 120 carried by the nozzle assembly 102. A second mechanical and electrical connector 122 is provided at the end of the wand 112 opposite the nozzle assembly 102.")
Regarding claim 18, Crouch as modified teaches all elements of claim 10 and in addition teaches wherein the handle is provided at a rear end of the hand vacuum cleaner (16 of crouch).
Regarding claim 19, Crouch as modified teaches all elements of claim 10 and in addition teaches wherein, when the hand vacuum cleaner is mounted to the rigid wand (Paragraph 0030 of Crouch “The male mechanical connector 44 also includes an electric terminal 45 that is aligned with and engages the electric terminal 124 of the connector 122”) and the rigid wand is mounted to the surface cleaning head (Paragraph 0029 of Crouch “A combined mechanical and electrical .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (US Patent Publication No. US20120030898A1) in view of Conrad (Us Patent Publication No. US20100175217A1) and Kisela et al (Us Patent Publication No. US20040139572A1) as applied to Claim 1 and in further view of Muhlenkamp (US Patent Publication No. US20070180651A1)
Regarding claim 3, Crouch as modified teaches all of the elements of claim 1, and additionally teaches wherein the rigid wand is connected to the surface cleaning head. ((Paragraph 0030 of Crouch) "A combined mechanical and electrical connector 118 connects one end of the wand 112 to a cooperating mechanical and electrical connector 120 carried by the nozzle assembly 102. A second mechanical and electrical connector 122 is provided at the end of the wand 112 opposite the nozzle assembly 102."). Crouch as modified does not teach wherein the rigid wand and surface cleaning head are removably connected. 
However Muhlenkamp does teach wherein the rigid wand is removably connected (Release handle 36 and Paragraph 0017 of Muhlenkamp: “a release handle 36 allows the operator to disconnect the wand assembly from the nozzle 28 when desired.”) to the surface cleaning head. 
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to further modify Crouch to have a removable cleaning head in order to allow for the use of the rigid wand alone or to use other tools in conjunction with the rigid wand. (Paragraph 0017 of Muhlenkamp “The wand assembly 10 may then be used alone or  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (US Patent Publication No. US20120030898A1) in view of Conrad (Us Patent Publication No. US20100175217A1) and as applied to Claim 10 and in further view of Muhlenkamp (US Patent Publication No. US20070180651A1)
Regarding claim 14, Crouch as modified teaches all of the elements of claim 1, and additionally teaches wherein the rigid wand is connected to the surface cleaning head. ((Paragraph 0030 of Crouch) "A combined mechanical and electrical connector 118 connects one end of the wand 112 to a cooperating mechanical and electrical connector 120 carried by the nozzle assembly 102. A second mechanical and electrical connector 122 is provided at the end of the wand 112 opposite the nozzle assembly 102."). Crouch as modified does not teach wherein the rigid wand and surface cleaning head are removably connected. 
However Muhlenkamp does teach wherein the rigid wand is removably connected (Release handle 36 and Paragraph 0017 of Muhlenkamp: “a release handle 36 allows the operator to disconnect the wand assembly from the nozzle 28 when desired.”) to the surface cleaning head. 
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to further modify Crouch to have a removable cleaning head in order to allow for the use of the rigid wand alone or to use other tools in conjunction with the rigid wand. (Paragraph 0017 of Muhlenkamp “The wand assembly 10 may then be used alone or in conjunction with other, separate cleaning tools to perform various cleaning tasks including but not limited to the vacuuming of baseboards, windowsills, drapes and upholstery.”) 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (US Patent Publication No. US20120030898A1) in view of Conrad (Us Patent Publication No. US20100175217A1) and Kisela et al (Us Patent Publication No. US20040139572A1), as applied to Claim 1 and in further view of Peace et al (US Patent Publication No. US20130160233A1).
Regarding claim 5, Crouch as modified teaches all elements of claim 1 and the air treatment member (40 of Crouch) having an axis of rotation (Ann. Fig. D) and the axis of rotation is parallel to the rigid wand (112 of Crouch), but does not teach wherein the air treatment member is specifically a cyclone. 
However, Peace et al does teach similar configuration that is a cyclone air treatment member (20 of Peace).
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to modify the air treatment device of Crouch that appears to have a similar configuration of a cyclone with the specific teaching of a cyclone of Peace since doing so is known in the art and cyclones are known to improve the size and weight of the separating apparatus (Paragraph 0010 of Peace). The modification reduces weight and size of the separating apparatus results in a more lightweight and compact cleaning configuration for easy handling and storage.  
Regarding claim 6, Crouch teaches all of the elements of claim 1 and additionally teaches wherein the hand vacuum cleaner air inlet has an inlet passage (Crouch 48), and seems to teach that the air inlet passage has an inlet passage axis (see Ann. Fig. D) that intersects the handle (Crouch 16; it is noted that it is unclear if the axis is definitively intersecting the handle).  

    PNG
    media_image4.png
    413
    475
    media_image4.png
    Greyscale

Annotated Figure D: Crouch Figure 2

However, Peace does explicitly teach wherein the similar configuration (hand vacuum cleaner air inlet has an inlet passage (peace 14), and the air inlet passage has an inlet passage axis (see illustration)) that insects (see Annotated Fig. E) another similar configuration (handle (Peace 6)).  

    PNG
    media_image5.png
    465
    724
    media_image5.png
    Greyscale

Annotated Figure E: Peace et al Figure 1
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to modify the position of the handle of Crouch utilizing the teachings of Peace in order to reduce moment applied to the user’s wrist and thus reduce stress on user’s wrists (Paragraph 0028 of Peace).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (US Patent Publication No. US20120030898A1) in view of Conrad (Us Patent Publication No. US20100175217A1) as applied to Claim 10, and in further view of Peace et al (US Patent Publication No. US20130160233A1).
Regarding claim 16, Crouch as modified teaches all elements of claim 10 and the air treatment member (40 of Crouch) and rigid wand (112 of Crouch), but does not teach wherein it comprises a cyclone having an axis of rotation and the axis of rotation is parallel to the rigid wand. 
However Peace et al does teach an air treatment device comprising a cyclone (Peace 20).

Regarding claim 17, Crouch teaches all of the elements of claim 10 and additionally teaches wherein the hand vacuum cleaner air inlet has an inlet passage (Crouch 48), and seems to teach that the air inlet passage has an inlet passage axis (see Ann. Fig. D) that intersects the handle (Crouch 16; it is noted that it is unclear if the axis is definitively intersecting the handle).  
However, Peace does explicitly teach wherein the similar configuration (hand vacuum cleaner air inlet has an inlet passage (peace 14), and the air inlet passage has an inlet passage axis (see illustration)) that insects (see Annotated Fig. E) another similar configuration (handle (Peace 6)).  
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to modify the position of the handle of Crouch utilizing the teachings of Peace in order to reduce moment applied to the user’s wrist and thus reduce stress on user’s wrists (Paragraph 0028 of Peace).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guder et al. (US Patent Pub. US20140033468A1) teaches a vacuum cleaner head, a stiff rod, and a hand vacuum cleaner but does not teach a removable tool mount. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M. /Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723